4 So.3d 1270 (2009)
MEDLEY HARDWOODS, INC. and Optacomp, Inc., Petitioners,
v.
Lazaro ROJAS, Respondent.
No. 1D09-0274.
District Court of Appeal of Florida, First District.
March 26, 2009.
Laurence F. Leavy of Laurence Leavy & Associates, P.A., Fort Lauderdale, for Petitioners.
Toni L. Villaverde, South Miami, for Respondent.
PER CURIAM.
Upon review of Petitioners' response to this court's January 26, 2009, order to show cause, the Petition for Writ of Certiorari is dismissed for lack of jurisdiction. See Caldwell v. Wal-Mart Stores, Inc., 980 So.2d 1226 (Fla. 1st DCA 2008) (noting Florida Rule of Appellate Procedure 9.100(c)(1) provides that a petition for writ of certiorari shall be filed within thirty days of the date of rendition of the order, and the time for seeking certiorari review is jurisdictional). The instant petition was filed on January 12, 2009. However, because the order being challenged was rendered on December 10, 2008, the petition was required to be filed by January 9, 2009.
DISMISSED.
ALLEN, VAN NORTWICK and ROBERTS, JJ., concur.